Citation Nr: 1626049	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-25 317	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 RO decision.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2016.  

Subsequent to the hearing, the RO obtained additional medical evidence in the form of VA medical records.  Careful review of these new records reveals, however, that they do not shed further light upon the question at hand.  As they are not relevant to the issues on appeal, the Board need not consider them, and no waiver of initial RO review need be solicited.  

Also subsequent to the hearing, the Veteran submitted new medical evidence which is highly relevant to the matters on appeal.  He also submitted a waiver of RO review as to this evidence.  The Board will therefore proceed with review.

We observe that the Veteran has recently filed a new claim for residuals of surgery to his left ear.  The RO is developing the claim and has not yet made a decision.  The Board holds that the current appeal is not inextricably intertwined with this new claim and that we can review the issues involving hearing loss and tinnitus without prejudice to the newer claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service. 

2.  The Veteran's hearing acuity was within normal limits at discharge from service; the more probative evidence shows no connection of current hearing loss to service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's bilateral hearing loss is established in the record.  He currently meets the requirements of 38 C.F.R. § 3.385, which sets forth the standard for impaired hearing for VA purposes.  The Veteran has consistently maintained that his primary noise exposure consisted of noise exposure without hearing protection while on the flight line.  He asserts that his subsequent occupation of being a bookbinder did not involve noise exposure of that magnitude.  During the hearing on appeal, the Veteran and his wife credibly testified that he has experienced tinnitus since his time in service.

The report of the general medical examination conducted in August 1960 when the Veteran entered into service shows that he was not administered audiometric testing at that time; rather he was given a less-precise whispered voice test, which he passed.  There is no other information in the file as to his hearing status prior to service.  We therefore assume for purposes of this analysis that his hearing acuity upon entrance into service was normal.

In May 1961, the Veteran was skydiving and noticed a "pop" in his left ear.  Upon examination, he had a perforated left tympanic membrane, which was treated with antibiotics and ear drops.  In June 1963, the Veteran reported some trouble clearing his left ear.  Upon examination, his left tympanic membrane was flattened, with a very small amount of fluid behind it.  He was treated with eardrops, and four days later, the ear was deemed to be clear.  

Upon separation from service in March 1964, the Veteran's ears were noted to have been normal.  Audiometric testing was performed upon separation.  His pure tone thresholds, in decibels, after transposition from ASA units to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
5
LEFT
5
0
5
10
30

The Veteran underwent a VA audiological examination in March 2011.  The examiner reviewed the Veteran's service treatment records and interpreted the discharge test results as showing normal hearing sensitivity bilaterally.  She also noted that there were no notations or documentations of hearing complaints in the Veteran's service treatment records.  Because the Veteran's hearing acuity was normal upon discharge from service, the examiner opined that his currently-shown hearing loss, which was first documented many years after service, was less likely to have been caused by or a result of military noise exposure.  In support of this opinion, she noted that the Veteran's hearing loss was initially manifest after his discharge from the service.  

In April 2016, the Veteran submitted a medical opinion from his treating physician.  The physician noted that the Veteran had served in the Air Force for nearly four years and was on the flight line eight to ten hours a day, exposed to jet noise without ear protection.  The Veteran reported first experiencing tinnitus in 1963 and hearing loss about 1970.  He had no significant occupational/recreational noise exposure following service.  The physician rendered the following opinion:  

I have reviewed the patient's Veterans Service Treatment Records today and based on my expert opinion as an ear specialist, that his bilateral hearing loss and tinnitus are definitely due to his prior military noise exposure history.  Additionally, our audiograms and audiology testing are performed in office by a board certified audiologist with a master's degree in audiology.  We have performed our current testing for many veterans over the years for VA benefits and they have been accepted by the VA, in addition to Medicare and all insurance companies.  We do not perform a Maryland CNC examination at this office.  My expert medical opinion regarding [the Veteran's] claim above still stands.  

The Veteran has written and testified that he uses an external audio device to help him hear the television, and that he has used this for many years.  He has not identified exactly how many years, however, and did not provide a release of information form to allow VA to assist him in obtaining records reflecting any prior audiological treatment, despite having been informed that doing so could help his claim.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus disability was incurred in service.  The Veteran's acoustic trauma during combat service is established for these purposes.  The Veteran's credible testimony that he has experienced tinnitus since service supports this finding, as does the private physician's opinion that tinnitus is related to service, especially since it does not appear that he had significant acoustic trauma after service.  Accordingly, the Board concludes that under pertinent law, service connection for tinnitus is warranted. 

In reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hearing loss had its inception during service.  The Veteran's own report to his treating physician that he first experienced hearing loss in 1970 is key to this finding.  There is no contemporaneous medical evidence reflecting hearing loss available for review by VA adjudicators until the 2011 VA examination, nearly fifty years after the Veteran's discharge from service.  Most persuasive, however, is the report of the Veteran's separation examination which reflected normal hearing at the time of his discharge from service, together with the VA examiner's informed opinion that normal hearing results at discharge indicate his currently-shown loss is less likely to have been related to military noise exposure.  In short, the preponderance of the evidence is against a grant of service connection for bilateral hearing loss, and the appeal must be denied.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving his claim by a December 2010 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, private treatment records, and a VA examination report.  The examination provided to the Veteran was adequate for the purposes of deciding the claims on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As noted above, the Veteran has not released additional private medical records, despite having been invited to do so.

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


